DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 02 June 2021. Claims 1, 10 and 15 have been amended. Claims 14 and 17 have been cancelled. No claims have been added. Therefore, claims 1-13, 15-16 and 18-20 are presently pending in this application.
Claims 1-11, 13, 15-16 and 19-20 are allowed and claims 12 and 18 are canceled as recited in the examiners amendments and the examiner’s reasons for allowance below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation of “a chest compression mechanism configured to deliver CPR chest compressions to a patient” as recited in claims 1, 10 and 15.
The limitation of “a release mechanism … configured to be pulled away from the base member to transition the clamp mechanism from the latch-closed configuration to the latch-open configuration” as recited in claims 1, 12 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean O'Brien on 17 June 2021.
The application has been amended as follows: 
In claim 10, in line 23 replace “the latch-open configuration” with --the latch-open configuration; and a release mechanism coupled to the support leg and the clamp mechanism and configured to be pulled away from the base member to transition the clamp mechanism from the latch-closed configuration to the latch-open configuration--.
Cancel claim 12.
In claim 13, in line 1 replace “claim 12” with --claim 10--.
In claim 15, in line 25 replace “the latch-open configuration” with --the latch-open configuration; and a release mechanism coupled to the support leg and the clamp mechanism and configured to be pulled away from the base member to transition the clamp mechanism from the latch-closed configuration to the latch-open configuration--.
Cancel claim 18.
Response to Arguments
Applicant's arguments, regarding the 35 U.S.C. 112(f) interpretations on page 8 of the remarks filed 02 June 2021, have been fully considered but they are not persuasive. 
On lines 5-9 of page 9, the applicant argues "Here, claims 1, 12, and 18 do not use the terms "means" or "step." Accordingly, there is a presumption that 35 U.S.C. § 112(f) does not apply. MPEP § 2181.A. In addition, the purported generic placeholder "mechanism" is preceded in each of the claims 1, 12, and 18 by the structural modifier "release." Hence, the term "release mechanism" does not invoke 35 U.S.C. § 112(f). MPEP § 2181.l.C".
	Although the terms “means” or “step” are recited and despite the recitation of the modifier “release”, the term “mechanism”, of limitation of “a release mechanism”, is interpreted to imply additional structure not recited in the claims. Though the limitation is recited to be “coupled to the support leg and the clamp mechanism and configured to be pulled away from the base member to transition the clamp mechanism”, the claims lack 
Applicant’s arguments, see pages 9-10 of the remarks filed 02 June 2021, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn. 
Reasons for Allowance
Claims 1-11, 13, 15-16 and 19-20 are allowed and claims 12 and 18 are canceled. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A cardiopulmonary resuscitation ("CPR") device, comprising: a base member configured to be placed underneath a patient; a chest compression mechanism configured to deliver CPR chest compressions to a patient; a support leg configured to support the chest compression mechanism at a distance from the base member, the support leg having a receiving channel; a clamp mechanism coupled to the support leg and configured to attach the support leg to a lock component of the base member in a latch-closed configuration of the clamp mechanism and to release the support leg from the lock component in a latch-open configuration of the clamp mechanism; and a release mechanism coupled to the support leg and the clamp mechanism and configured to be pulled away from the base member to transition the clamp mechanism from the latch-closed configuration to the latch-open configuration, in which the clamp mechanism is further configured to transition from the latch-closed configuration to the latch-open configuration when the lock component of the base 
The closet prior arts of record are Meier et al. (2015/0119768 A1) and Sebelius (2015/0182420 A1). 
In figures 1-12 Meier discloses a cardiopulmonary resuscitation ("CPR") device 100, comprising: a base member 112 configured to be placed underneath a patient (see fig. 1 and para. [0052]); a chest compression mechanism 200 configured to deliver CPR chest compressions to a patient (see para. [0074]); a support leg (see fig. 1 and para. [0054]) configured to support the chest compression mechanism 200 at a distance from the base member 112 (see fig. 1 and para. [0052]), the support leg having a receiving channel 652; a clamp mechanism 606 coupled to the support leg and configured to attach the support leg to a lock component 134 of the base member 112 in a latch-closed configuration of the clamp mechanism 606 and to release the support leg from the lock component 134 in a latch-open configuration of the clamp mechanism 606 (see paras. [0064]-[0065]); and a release mechanism 602 coupled to the support leg and the clamp mechanism 606 and configured to transition the clamp mechanism 606 from the 
	However, Meier does not disclose the limitation of release mechanism being “configured to be pulled away from the base member to transition the clamp mechanism from the latch-closed configuration to the latch-open configuration” as recited in lines 13-15 of claim 1.
In figures 6 and 9 Sebelius discloses a cardiopulmonary resuscitation ("CPR") device (see fig. 6), comprising: a base member 100 configured to be placed underneath a patient (see fig. 9 and para. [0038]); a chest compression mechanism 300 configured to deliver CPR chest compressions to a patient (see para. [0054]); a support leg 220 configured to support the chest compression mechanism 300 at a distance from the 
	However, Sebelius does not disclose the limitation of “the clamp mechanism is further configured to transition from the latch-closed configuration to the latch-open configuration when the lock component of the base member impacts an external portion of the clamp mechanism without the release mechanism being pulled away from the base member, and in which the external portion of the clamp mechanism is separated from the lock component in the latch-closed configuration by a securing channel of the clamp mechanism, the securing channel and the receiving channel each being configured to accept at least a portion of the lock component in the latch-closed configuration, the securing channel of the clamp mechanism separating from the receiving channel of the support leg when the clamp mechanism transitions from the 
The prior art, neither alone or in combination, disclose the limitations as recited in amended claim 1 since Meier discloses a clamping mechanism and release mechanism that is operationally distinct from the clamping mechanism and release mechanism disclosed by Sebelius, and since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Amended claims 10 and 15 recite similar limitations and are allowable for the above reasons. Therefore, claims 1-11, 13, 15-16 and 19-20 are allowed and claims 12 and 18 are canceled as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Paulussen et al. (2012/0042881 A1) is cited to show a locking mechanism for a CPR compression device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785